Exhibit 10.1

*** text omitted and filed sperately

confidential treatment requested

under 17 c.f.r. §§ 200.80(b)(4) and 240.24b-2  



 

LICENSE Agreement

 

 

This License Agreement (the “Agreement” or the “License Agreement”) is effective
as of July 12, 2012 (the “Effective Date”) by and between RegeneRx
Biopharmaceuticals, Inc., a company organized and existing under the laws of the
state of Delaware, with offices at 15245 Shady Grove Road, Suite 470, Rockville,
Maryland, U.S.A. (hereinafter “Licensor”), and Lee’s Pharmaceutical (HK)
Limited, a Hong Kong registered company with its principal place of business at
Unit 110-111, Bioinformatics Centre, No. 2 Science Park West Avenue, Hong Kong
Science Park, Shatin, Hong Kong (hereinafter “Licensee”), each a “Party” and,
collectively, the “Parties.”

 

Recitals

 

WHEREAS, Licensor is engaged in the business of developing biopharmaceutical
products, including the clinical development of drug candidates referred to as
RGN-137, RGN-259 and RGN-352, which utilize Tβ4 (as defined herein) as the
biologically active ingredient;

 

WHEREAS, Licensee is engaged in the business of developing, marketing,
manufacturing, and distributing biopharmaceutical products including in China,
Hong Kong, and Macau;

 

WHEREAS, Licensee wishes to obtain the rights to develop, manufacture and
commercialize the Licensed Product in the Field (as each such term is defined
herein) in China, Hong Kong, Macau and Taiwan and Licensor wishes to grant such
rights, in each case upon the terms and conditions set forth herein; and

 

WHEREAS, Licensor and Licensee wish to specify certain terms relating to the
manufacture of the Licensed Product by Licensee or relating to the supply of the
Licensed Product and/or the API (as defined herein) in the event that
respectively Licensor elects to supply commercial quantities of the Licensed
Product and/or the API to Licensee and Licensee elects to buy commercial
quantities of the Licensed Product and/or the API.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

 

Section 1. Definitions

 

As used in this Agreement, the following capitalized terms shall have the
following meanings:

 

“Affiliate” shall mean, with respect to a Person, any Person that Controls, is
Controlled by or is under common Control with such first Person. For purposes of
this definition only, “Control” means (a) to possess, directly or indirectly,
the power to direct the management or policies of a Person, whether through
ownership of voting securities, by contract relating to voting rights or
corporate governance, or (b) to own, directly or indirectly, at least fifty
percent (50%) of the outstanding voting securities or other ownership interest
of such Person.

 



 

 

 

 

“Agreement” shall have the meaning given such term in the preamble.

 

“API” shall mean Tβ4 in the form of an active ingredient to be utilized as a
component in the Licensed Product.

 

“Challenge” shall have the meaning given such term in Section 8.8(b).

 

“Change of Control” shall mean, with respect to a Party, the occurrence of any
of the following:

 

(a) any consolidation, merger, recapitalization or reorganization of a Party
with or into any Third Party, or any other corporate reorganization involving a
Third Party (“Merger”), as long as the stockholders of such Party immediately
prior to the Merger own less than fifty percent (50%) of the surviving entity’s
voting power immediately after the Merger;

 

(b) a change in the beneficial ownership of more than fifty percent (50%) of the
voting securities of any Party (whether in a single transaction or series of
related transactions) where, immediately after giving effect to such change, the
legal or beneficial owner of more than fifty percent (50%) of the voting
securities of such Party is a Third Party, excluding any equity investment by
venture capitalists or investment banks or other nonstrategic investors, who
alone or with their Affiliates, are not themselves in the business of developing
and commercializing pharmaceutical products; or

 

(c) the sale, transfer, lease, license or other disposition to a Third Party of
all or substantially all of a Party’s assets in one or a series of related
transactions.

 

“Commercialization Plan” shall have the meaning given such term in Section 4.1.

 

“Commercially Diligent Efforts” shall mean, with respect to the development and
commercialization by Licensee of at least one Licensed Product, the level of
efforts and resources generally used by similarly situated pharmaceutical
companies marketing compounds or products throughout the Territory (including
internally developed, acquired and in-licensed compounds or products) with
similar commercial potential at a similar stage in their lifecycle (assuming
continuing development of such product).

 

“Confidential Information” shall mean any and all information, data, results,
Inventions, trade secrets, techniques, material, or compositions of matter of
any type or kind, including without limitation all Know-How and all other
scientific, pre-clinical, clinical, regulatory, manufacturing, marketing,
personnel, financial, legal and commercial information or data, whether
communicated in writing, orally or by any other method, that a Party treats or
identifies as confidential and, in each case, is disclosed by one Party to the
other Party under this Agreement.

 



2

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 



“Control”, “Controls” and “Controlled” shall mean, with respect to a particular
item of information or intellectual property right, that the applicable Party or
any Affiliate of such Party owns or has a license to such item or right and has
the ability to grant to the other Party access to and a license or sublicense
(as applicable) under such item or rights as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party
existing as of the Effective Date or thereafter.

 

“Development Plan” shall have the meaning given such term in Section 3.1.

 

“Disclosing Party” shall have the meaning given such term in Section 9.1.

 

“Distributor” shall mean any Third Party appointed by Licensee to distribute,
market and sell Licensed Product purchased from Licensee or any of its
Affiliates (regardless of whether such Third Party has the right or obligation
to provide packaging or labeling services with respect to such Licensed Product)
that: (i) is not required to make royalty or other similar payment to Licensee
or any of its Affiliates with respect to any Licensed Patent or Licensed
Know-How related to the Licensed Product; and (ii) has no right to market such
Licensed Product under its own trademark or trade name.

 

“Effective Date” shall have the meaning given such term in the preamble.

 

“Expiry Date” shall have the meaning given such term in Section 12.1.

 

“Extended Term” shall have the meaning given such term in Section 12.1.

 

“FDA” shall mean the United States Food and Drug Administration or any successor
U.S. governmental agency performing similar functions.

 

“Field” shall mean the diagnosis, prevention and treatment of all human and
animal diseases and conditions, provided, however, that “Field” shall not
include any use of the Licensed Product incorporated into the form of any type
of cosmetic or food product.

 

“First Commercial Sale” shall mean the initial sale of Licensed Product by or on
behalf of Licensee, its Affiliates or Sublicensees in exchange for cash or some
equivalent to which value can be assigned for the purpose of determining Net
Sales in the Territory following Regulatory Approval of the Licensed Product in
the Territory. For clarity, First Commercial Sale shall not include transfers of
Licensed Product at or below cost by or on behalf of Licensee, its Affiliates or
Sublicensees in connection with compassionate use, emergency use, treatment
INDs, or the like authorized by the FDA, the SFDA, or any corresponding
Governmental Authorities.

 

“GAAP” shall mean, in the case of the Licensor, Generally Accepted Accounting
Principles recognized in the United States, and in the case of the Licensee,
Generally Accepted Accounting Principles recognized in Hong Kong.

 



3

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

“Generic or Branded Generic” shall mean a drug product containing the same
active ingredients as Licensed Products and is subject to the regulations of the
governments of countries where they are dispensed and is comparable to
brand/reference listed drug product in dosage form, strength, route of
administration, quality and performance characteristics, and intended use.

 

“GCP” shall mean the then current good clinical practices as defined in U.S.
Regulations 21 C.F.R. §§ 50, 54, 56, 312 and 314, the International Conference
of Harmonization (ICH) E6 “Good Clinical Practice: Consolidated Guidance,” and
in any successor regulation or any official guidance documents issued by a
Governmental Authority.

 

“GLP” shall mean the then current good laboratory practice standards as defined
by the FDA pursuant to 21 C.F.R. Part 58, and in any successor regulation or any
official guidance documents issued by a Governmental Authority.

 

“GMP” shall mean the then current good manufacturing practices as defined by the
FDA pursuant to 21 C.F.R. §§ 210 and 211 and in any successor regulation or any
official guidance documents issued by a Governmental Authority.

 

“Governmental Action” shall have the meaning given such term in Section 12.2
(c).

 

“Governmental Authority” shall mean: (i) any national, federal, provincial,
state, municipal or other governmental body in any jurisdiction in the
Territory, the United States or elsewhere, (ii) any international or
multi-lateral body, (iii) any subdivision, ministry, department, secretariat,
bureau, agency, commission, board, instrumentality or authority of any of the
foregoing governments or bodies, (iv) any quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under or for any of
the foregoing governments or bodies, or (v) any international, multi-lateral, or
multi-national judicial, quasi-judicial, arbitration or administrative court,
grand jury, tribunal, commission, board or panel, in each case having
jurisdiction over the United States or any jurisdiction in the Territory.

 

“Hong Kong” shall mean the Hong Kong Special Administrative Region of the
People’s Republic of China.

 

“IND” shall mean an investigational new drug application filed with the FDA, or
the equivalent in any jurisdiction in the Territory.

 

“Indemnified Party” shall have the meaning given such term in Section 11.3.

 

“Indemnifying Party” shall have the meaning given such term in Section 11.3.

 

“Initial Term” shall have the meaning given such term in Section 12.1

 

“Intellectual Property” shall mean any Inventions, Patents, patent rights,
utility models, copyrights, trade secrets, Trademarks, service marks, Know-How,
technical information and all other intellectual property rights.

 



4

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

“Invention” shall mean any process, method, use, composition of matter, article
of manufacture, discovery, finding, or invention, whether or not patentable.

 

“Joint Development Committee” shall have the meaning given such term in
Section 3.4.

 

“Joint Inventions” shall have the meaning given such term in Section 8.2(c).

 

“Know-How” shall mean all tangible and intangible (i) techniques, technology,
practices, trade secrets, methods, knowledge, know-how, skill, experience, test
data and results (including pharmacological, toxicological and clinical test
data and results), analytical and quality control data, results or descriptions,
software and algorithms, and (ii) compounds, compositions of matter, and
physical, biological or chemical material.

 

“Laws” shall mean (i) all constitutions, treaties, laws, statutes, codes,
ordinances, guidance, orders, decrees, rules, regulations, and municipal
by-laws, whether domestic or international, anywhere in the Territory or as may
otherwise be agreed in writing between the Parties, (ii) all judgments, orders,
writs, injunctions, decisions, rulings, decrees and awards of any Governmental
Authority, and (iii) all policies, practices and guidelines of any Governmental
Authority.

 

“Licensed Know-How” shall mean Know-How owned or Controlled by Licensor that
exists as of the Effective Date or at any time thereafter during the Term, in
each case that is necessary or useful for the development, registration,
manufacture, promotion, marketing, distribution, or sale of the Licensed Product
in the Field in the Territory.

 

“Licensed Patents” shall mean the Patents owned or Controlled by Licensor as of
the Effective Date (as listed in Exhibit A hereto), to the extent that such
Patents disclose or claim the Licensed Product as well as any future Patents
owned or Controlled by Licensor or its Affiliates during the Term, to the extent
that such future Patents disclose or claim the Licensed Product.

 

“Licensed Product” shall mean any product containing any Licensor’s drug
candidates including, without limitation, those referred to as RGN-137, RGN-259
and RGN-352, that utilize Tβ4 as at least one of the biologically active
ingredients and/or improvements thereto developed or acquired by or on behalf of
Licensor for the Field in the Territory, in each case to the extent such
improvements are owned or Controlled by Licensor. The term “Licensed Product”
shall include both clinical and commercial applications of any such product.

 

“Licensee” shall have the meaning given such term in the preamble.

 

“Licensee Inventions” shall have the meaning given such term in Section 8.2(a).

 

“Licensee Product Data” shall have the meaning given such term in Section 12.3
(b) (i)

 

“Licensor” shall have the meaning given such term in the preamble.

 

“Licensor Inventions” shall have the meaning given such term in Section 8.2(b).

 

 

5

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

“Losses” shall have the meaning given such term in Section 11.1.

 

“Macau” shall mean the Macau Special Administrative Region of the People’s
Republic of China.

 

“Marketing Approval” shall mean all approvals, licenses, registrations, or
authorizations of a Regulatory Authority in any jurisdiction of the Territory
necessary for the manufacture, use, storage, marketing, importation or sale of
the Licensed Product in such jurisdiction.

 

“Marketing Year” shall mean the period commencing on the date that Marketing
Approval in the PRC is obtained and ending on December 31 of the same year.
Thereafter, and for the duration of this Agreement, each subsequent Marketing
Year will correspond to a calendar year period (i.e., from January 1 to December
31).

 

“Net Sales” shall mean the gross receipts for sales made by Licensee and/or its
Affiliates and Sublicensees of the Licensed Product to other independent
buyer(s), including, without limitation, to Distributors in bona fide arm’s
length transactions, less the following deductions with respect to such sale, to
the extent applicable to the Licensed Product and to the extent actually allowed
and taken: (i) quantity and/or cash discounts actually allowed or taken to the
extent customary; (ii) customs, duties, excise taxes, if any, directly related
to the sale of the Licensed Product and actually paid; (iii) amounts allowed by
reason of rejections and return of goods; (iv) Third-Party rebates related to
the sale of the Licensed Product; and (v) import tax, value-added tax and other
similar sales taxes related to the sale of the Licensed Product, all to the
extent in accordance with GAAP as consistently applied across all products of
Licensee. No deductions shall be made for commissions paid to individuals,
whether with independent sales agencies or regularly employed by Licensee, its
Affiliates or Sublicensees, and on its payroll, or for the cost of collections.
On sales made in other than in arm’s length transaction, the value of Net Sales
attributed to such a transaction shall be that which would have been received in
an arm’s length transaction, based on sales of like quantity and quality
products on or about the time of such transaction.

 

“Panel” shall have the meaning given such term in Section 13.8(c)(i).

 

“Parties” and “Party” shall have the meanings given such terms in the preamble.

 

“Patents” shall mean any and all patents and/or patent applications, and any
patents issuing on such patent applications, as well as any continuations,
divisions, reissues and re-examinations of any of the foregoing.

 

“Person” shall mean an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

 

“PHS” shall mean the National Institutes of Health, the Centers for Disease
Control, and/or the FDA, agencies of the United States Public Health Service
within the Department of Health and Human Services.

 

 

6

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

“PHS License” shall mean the Patent License Agreement, dated as of February 6,
2001, between PHS and Licensor, attached hereto as Exhibit B.

 

“Product Liability Claim” shall mean any Third Party proceedings involving any
actual or alleged death or bodily injury arising out of or resulting from the
use of the Licensed Product sold by Licensee or its Sublicensees.

 

“Prohibited List” shall mean (a) the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://www.oig.hhs.gov);
(b) the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov); and (c) the
FDA Debarment List (available through the Internet at
http://www.fda.gov/ora/compliance_ref/debar/). -

 

“PRC” shall mean the People’s Republic of China, excluding Hong Kong and Macau.

 

“Prosecute” shall have the meaning given such term in Section 8.5(a).

 

“Receiving Party” shall have the meaning given such term in Section 9.1.

 

“Regulatory Approval” shall mean any and all approvals (including, to the extent
necessary, pricing approvals), licenses, registrations or authorizations of any
Governmental Authority, necessary for the promotion, development (including
without limitation the conduct of clinical trials), marketing, distribution,
manufacture, sale or importation of a Licensed Product.

 

“Regulatory Authority” shall mean any applicable Governmental Authority in any
jurisdiction in the Territory from which Regulatory Approval is required to be
obtained, including the State Food and Drug Administration in the PRC, the Trade
and Industry Department and the Department of Health in Hong Kong, and any local
counterparts.

 

“Regulatory Laws” shall mean all applicable Laws governing (i) marketing
approval or clearance, import, export, testing, investigation, development,
manufacture, packaging, labeling, handling, storage, distribution, installation,
servicing, marketing, or sale, (ii) recordkeeping and reporting obligations,
(iii) recalls, or (iv) similar regulatory matters, with respect to the Licensed
Product.

 

“Relevant Period” shall mean, on a Licensed Product by Licensed Product basis,
the period starting from the Effective Date and ending on the expiration of the
last-to-expire valid and applicable Licensed Patent within the Territory or ten
(10) years from the First Commercial Sale of each Licensed Product in the PRC,
whichever is later.

 

“Renewal Options” shall have the meaning given such term in Section 12.1

 

“Royalty Term” shall mean the period commencing on the First Commercial Sale and
ending at the expiration of or the effective date of termination of this
Agreement.

 



7

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

“Semester” shall have the meaning January 1 through June 30 and July 1 through
December 31 of each calendar year.

 

“SFDA” shall mean the State Food and Drug Administration in the PRC.

 

“Sublicensee” shall mean any Affiliate or Third Party to whom Licensee
sublicenses any rights as permitted by Section 2.1(c).

 

“Sublicense Participation Fee” shall mean any non-refundable consideration,
including, but not limited to, up-front licensing fees, development, commercial,
advance royalty, or other milestone payments received by Licensee from a
Sublicensee pursuant to an agreement in connection with the development and
commercialization of a Licensed Product in the Territory.

 

“Supply Agreement” shall have the meaning given such term in Section 5.2.

 

“Taiwan” shall mean the Republic of China.

 

“Tβ4” shall mean the 43 amino acid peptide commonly referred to as Thymosin Beta
4.

 

“Territory” shall mean the PRC, Hong Kong, Macau and Taiwan.

 

“Third Party” shall mean any Person other than Licensor, Licensee, and
Affiliates of either Party.

 

“Trademark” shall mean any trademark, trade dress, brand mark, trade name, brand
name, logo, business symbol or other similar indicia of origin.

 

“ICC Rules” shall have the meaning given such term in Section 13.8(c).

 

“Valid Claim” shall mean a claim of an issued and unexpired Licensed Patent,
that has not been revoked or held unenforceable or invalid by a decision of a
court or other Governmental Authority of competent jurisdiction, and that is not
appealable or has not been appealed within the time allowed for appeal, and that
has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination, disclaimer or otherwise.

 

 

Section 2. License Grant and Other Rights

 

2.1 License Grants to Licensee

 

(a) Non-Exclusive License. Subject to the terms of this Agreement, Licensor
hereby grants to Licensee a non-exclusive, irrevocable (except as otherwise
provided for in this Agreement and the PHS License), royalty-free license to use
the Licensed Patents and the Licensed Know-How to develop the Licensed Product
in the Field in the Territory.

 

(b) Exclusive License. Subject to the terms of this Agreement, Licensor hereby
grants to Licensee an exclusive irrevocable (except as otherwise provided for in
this Agreement and the PHS License) royalty-bearing license to use the Licensed
Patents and the Licensed Know-How to manufacture, offer to sell, sell and import
the Licensed Product in the Field in the Territory.

 



8

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

(c) Sublicensing.

 

(i) Licensee shall be entitled to sublicense any or all of the rights granted to
Licensee pursuant to Section 2.1(a) or 2.1 (b) to any of its Affiliates or Third
Party upon thirty (30) days’ prior written notice to Licensor, which notice
shall include the identity of such Affiliate or Third Party..

 

(ii) All sublicenses granted to Affiliates or Third Parties pursuant to
Section 2.1(c)

(i) above shall be subject to all terms, conditions, obligations and covenants
of this Agreement and all applicable provisions of the PHS License. No
sublicense shall relieve Licensee of any of its obligations hereunder.

 

(d) No Further Licenses. Except for the licenses granted to Licensee pursuant to
Sections 2.1(a)

  and 2.1 (b), no further rights or licenses are granted to Licensee in or under
this Agreement, whether expressly or by implication.

 

(e) Licensor’s Retained Rights. Notwithstanding the rights granted to Licensee
in Sections 2.1(a) and 2.1(b) and without limiting the generality of Section
2.1(f), Licensor retains the rights to:

 

(i) conduct or have conducted clinical trials and other studies involving the
Licensed Product in the Territory for the generation of data in support of
regulatory submissions to the Regulatory Authorities outside the Territory; or

 

(ii) conduct activities in the Territory with respect to the manufacture,
formulation and processing of the Licensed Product for use and commercialization
outside the Territory, provided that Licensor shall first give Licensee the
opportunity to manufacture, formulate and process the Licensed Product for
commercialization outside the Territory. If Licensee chooses not to provide such
activities to Licensor, or is unable to perform such activities for whatever
reason, or the price or timing for such activities is unacceptable to Licensor,
Licensor shall be free to choose an alternative source in the Territory for such
activities.

 

(f) Negative Covenant. Licensee covenants that it will not, and it will not
permit any of its Affiliates to, use or practice any Licensed Patents and
Licensed Know-How outside the scope of the license granted to it under Sections
2.1(a) and 2.1(b) above.

 

2.2 Transfer of Licensed Know-How. Upon the reasonable request of Licensee and
at no cost to Licensee, Licensor shall promptly provide Licensee with such
tangible embodiments of the Licensed Know-How as are in Licensor’s possession or
control so as to permit Licensee to enjoy the licenses granted to it pursuant to
Sections 2.1(a)

  and 2.1 (b).

 



9

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

2.3 Use of Affiliates. At Licensor’s option, any of Licensor’s rights under this
Agreement may be exercised by any Affiliate of Licensor. Further, at Licensor’s
option, any of Licensor’s obligations under this Agreement may be performed by
any Affiliate of Licensor, and such obligations will be deemed satisfied upon
performance by such Affiliate.

 

2.4 PHS Reserved Rights. Notwithstanding anything contained in Section 2.1

to the contrary, Licensee:

 

(a) acknowledges that PHS has retained certain rights and interests in the
Licensed Patents pursuant to the PHS License;

 

(b) agrees that the provisions of the PHS License contained in Exhibit C shall
be binding on Licensee and its successors as if Licensee or its successors were
the licensee under the PHS License; and

 

(c) shall assist Licensor in complying with Licensor’s obligations under the PHS
License.

 

 

Section 3. Development

 

3.1 Development Plan.

 

(a) Initial Development Plan. Licensee shall carry out all development
activities with respect to the Licensed Product in the Territory in accordance
with a development plan as agreed upon in writing by the Parties (the
“Development Plan”).

 

(b) Development Activities. For purposes of this Agreement, development
activities shall mean all activities that are reasonably required to obtain
Regulatory Approval of the Licensed Product in the Territory, including without
limitation toxicology, in vitro testing, in vivo testing, in silico testing,
stability testing, statistical analysis and report writing, packaging and
regulatory affairs, preclinical studies and clinical trials.

 

3.2 Content of Development Plans. The Development Plan (as amended after the
Effective Date) shall include, to the extent applicable, (i) the identity of the
Licensed Product to be developed, (ii) a description of the overall program of
development for such Licensed Product through Regulatory Approval in the
Territory, (iii) a description of the development activities including
preclinical studies, pharmacology, toxicology, formulation, clinical
pharmacology studies, clinical studies and regulatory plans and other key
elements necessary to obtain Regulatory Approval for the Licensed Product, (iv)
specific plans and protocols for clinical studies, including Licensee’s good
faith forecast of the quantity of clinical supplies of API that Licensee will
require, (v) a schedule for all such activities, and (vi) specific tentative
deadlines for meeting specified regulatory milestones.

 

3.3 Updates and Amendments to the Development Plan. The Parties shall amend the
Development Plan at least once every twelve (12) months to expand and refine the
description of the activities specified in the initial Development Plan or other
then current Development Plan and to add other development activities, and the
anticipated schedule and budgets for all such activities. Such amended
Development Plan shall become effective only upon the approval of the Joint
Development Committee. If the Parties fail to update the Development Plan as
required by this Section 3.3 the most recently approved Development Plan shall
continue in effect until such time as an amended Development Plan becomes
effective.

 



10

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

3.4 Joint Development Committee. Within one hundred eighty days (180) days from
the Effective Date, the Parties shall establish a joint development committee
(the “Joint Development Committee”) to coordinate and oversee the development of
the Licensed Product in the Territory.

 

(a) Composition of the Joint Development Committee. The Joint Development
Committee shall be comprised of an equal number of representatives from each
Party, initially two persons, each of whom has relevant experience and skill
appropriate for service on the Joint Development Committee, such as heads of
clinical, manufacturing, and commercial development. The Parties may establish
and later change the number of representatives that each Party has on the Joint
Development Committee, as long as an equal number of representatives from each
Party is maintained (unless such Party desires to have fewer representatives).
Each Party may change any of its representatives on the Joint Development
Committee at any time upon notice to the other Party.

 

(b) Decisions of the Joint Development Committee. Except as otherwise provided
in this Agreement, in the event that the Joint Development Committee cannot
reach a decision in any matter properly before it, Licensee shall have final
decision-making authority with respect to such matter, including approval and
amendments of the Development Plan; provided, however, that any such matter
under dispute shall first be referred to the Parties’ respective Presidents or
chief executive officers, for attempted resolution by good faith negotiations
within fourteen (14) days; further provided, that any final decision made by
Licensee shall (i) be consistent with the terms of this Agreement (including
Licensee’s diligence obligations hereunder); (ii) not materially affect the
rights and obligations of Licensor under this Agreement without Licensor’s
consent; (iii) not materially affect the development, manufacture or
commercialization of the Licensed Products outside the Field and/or outside the
Territory, as reasonably determined by Licensor.

 

(c) Activities of the Joint Development Committee. The Joint Development
Committee shall be responsible for establishing and approving the Development
Plan.

 

(d) Meetings of the Joint Development Committee. The Joint Development Committee
shall hold its first meeting within one hundred eighty days (180) days after the
Effective Date and shall meet thereafter on a schedule and at locations mutually
determined by the Parties. Ad hoc meetings of the Joint Development Committee
may be called by either Party upon reasonable advance notice to the other.
Subject to the Parties mutual agreement, regular and ad hoc meetings may be
face-to-face or by teleconference or videoconference.

 



11

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

(e) Joint Development Committee Expenses. Each Party shall bear the expense of
the participation of its representatives on the Joint Development Committee and
in Joint Development Committee meetings.

 

3.5 Clinical Trials. Licensee shall be responsible for conducting or having
conducted all clinical trials of the Licensed Product in the Territory and for
paying all fees, costs and other expenses associated therewith.

 

3.6 Regulatory Approvals. Licensee shall be responsible for obtaining and
maintaining all Regulatory Approvals necessary to conduct such clinical trials,
including without limitation any Certificate for Clinical Trial and Medicinal
Test in Hong Kong, and for paying all fees, costs and other expenses associated
therewith.

 

3.7 Licensor’s Cooperation. As reasonably requested by Licensee, Licensor shall
cooperate with and assist Licensee in obtaining any Regulatory Approvals
necessary to conduct clinical trials of the Licensed Product in the Territory.
In connection therewith, Licensor shall provide Licensee upon request with
copies of any regulatory materials and/or data as are reasonably necessary for
these purposes.

 

3.8 Clinical Supply of Licensed Product.

 

(a) Clinical Supply. Licensor shall supply Licensee with such quantities of the
API, as appropriate, as are required by Licensee in order to conduct development
activities in accordance with the Development Plan, including clinical trials of
the Licensed Product. Licensor shall supply such API on the schedule and subject
to such forecasting, pricing, and other ordering and delivery procedures as are
mutually agreed upon in writing by the Parties.

 

(b) Clinical Supply Costs. Subject to the other provisions hereof, Licensor
shall supply at its cost sufficient supply of API for a Phase II dry eye
clinical trial required by Licensee pursuant to Section 3.8(a)

. Licensee shall reimburse Licensor for Licensor’s fully-allocated manufacturing
costs for any API required by Licensee for all other clinical development,
including clinical trials. In all cases, Licensee shall be responsible for the
cost of formulating, filling and finishing Licensed Product in accordance with
applicable Laws in the relevant jurisdiction.

 

3.9 Diligence. Notwithstanding anything specified in any Development Plan,
Licensee shall at all times exert no less than Commercially Diligent Efforts to
develop at least one Licensed Product in the Territory, including seeking
Regulatory Approval and Marketing Approval of the Licensed Product in the
Territory. Licensee shall require any Affiliates, Sublicensees, and/or Third
Parties it uses to develop the Licensed Product to use such efforts on
Licensee's behalf.

 



12

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

Section 4. Commercialization of Licensed Product

 

4.1 Commercialization Plan.

 

(a) Initial Commercialization Plan. Licensee shall carry out all
commercialization activities with respect to the Licensed Product in the
Territory in accordance with a commercialization plan provided for by Licensor
(the “Commercialization Plan”). The initial Commercialization Plan shall be
provided to Licensor within ninety (90) days from the expected First Commercial
Sale date with respect to PRC.

 

(b) Commercialization Activities. For purposes of this Agreement,
commercialization activities shall mean all appropriate activities undertaken
before and after Regulatory Approval relating specifically to the marketing,
sale and distribution of the Licensed Product in the Territory, including,
without limitation, (i) sales force detailing, advertising, education, planning,
marketing, sales force training and distribution, (ii) scientific and medical
affairs, and (iii) pricing and related terms for the Licensed Product.

 

4.2 Content of Commercialization Plan.

 

(a) Description of Activities. The Commercialization Plan (as amended, if
needed) shall include a reasonable description of the activities that Licensee
shall undertake in order to market the Licensed Product in the Territory,
including, but not limited to, (i) media marketing plans, promotional activities
and similar matters, including detailed budgets, and (ii) the identity of
intended major Distributors and Sublicensees, if any.

 

(b) Net Sales Targets. The Parties acknowledge that, as of the Effective Date,
specific Net Sales targets in any Marketing Year are difficult to determine. The
Commercialization Plan shall specific a broad range of Net Sales targets that
will be refined and updated in amendments to the Commercialization Plan as the
Licensed Product in the Territory approaches Regulatory Approval.

 

4.3 Amendments to the Commercialization Plan. The Parties shall amend the
Commercialization Plan at least once every twelve (12) months after the First
Commercial Sale date with respect to the PRC to refine the description of the
activities specified in the initial Commercialization Plan and any subsequently
amended Commercialization Plan, and to add other commercialization activities,
to update the anticipated schedule and budgets for all such activities, and to
update the Net Sales targets. Such amended Commercialization Plan shall comply
with the provisions of Section 4.2. If the Parties fail to update the
Commercialization Plan as required by this Section 4.3, the most recently
approved Commercialization Plan shall continue in effect until such time as an
amended Commercialization Plan becomes effective pursuant to this Section 4.3.

 

4.4 Diligence. Licensee shall at all times exert no less than Commercially
Diligent Efforts to promote, market and distribute at least one Licensed Product
in the Territory. Licensee shall require any Affiliates, Sublicensees,
Distributors, and/or other Third Parties it uses to promote, market and
distribute the Licensed Product to use such efforts on Licensee's behalf.

 



13

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

4.5 Notification of Benchmarks and Milestones. Licensee shall report in writing
to Licensor the date of the First Commercial Sale in each country of the
Territory and the achievement of any milestone specified in this Agreement
within thirty (30) days of such occurrences.

  

Section 5. Manufacture and Supply of Licensed Product

 

5.1 Supply Obligation. Upon Licensee’s written request and subject to the terms
of a definitive supply agreement to be negotiated by the Parties, Licensor shall
manufacture and supply to Licensee (i) API at no charge for a Phase 2 ophthalmic
clinical trial aimed at studying the Licensed Product in patients affected by
dry eye in quantities and timeframes to be agreed; and (ii) API at Licensee’s
cost for other clinical trials to be conducted by Licensee in the Territory.

 

5.2 Supply Terms. Licensee shall at all times be entitled to manufacture or
source API from suppliers of its choice. Upon Licensee’s written request,
Licensee may purchase all or part of its commercial requirements of API from
Licensor at a cost plus price to be discussed and agreed upon by the Parties,
subject to Licensor’s ability to deliver required amounts of API pursuant to the
terms of a commercial supply agreement to be negotiated by the Parties.

 

5.3 Manufacturing License. Licensor grants to Licensee the rights under the
Licensed Patents and Licensed Know-How as may be necessary in order for Licensee
to manufacture or have manufactured by an Affiliate or by a Third Party the API
and the Licensed Product in the Territory for the sole purpose of exercising the
licenses granted to Licensee pursuant to Sections 2.1(a) and (b).

  

Section 6. Royalties and Payments

 

6.1 Royalties.

 

(a) During the Royalty Term, on an annual basis, Licensee shall pay Licensor
royalties equal to [***]% of aggregate annual Net Sales up to U.S. $[***] for
all Licensed Products, [***]% of aggregate annual Net Sales for all Licensed
Products between U.S. $[***] and U.S. $[***], and [***]% of aggregate annual Net
Sales for all Licensed Products above U.S. $$[***]. Each such payment shall be
due and payable no later than sixty (60) days after the end of the Semester in
which the applicable Net Sales were made. In case any Generic/Branded Generic of
any Licensed Product by any Third Party enter the market without a direct or
indirect agreement with the Licensee, its Affiliates or their Sublicensees or
Distributors for the Licensed Product and during the applicable Semester , on a
country-by-country basis and product-by-product basis, such Generic/Branded
Generic taken in the aggregate have according to IMS or similar data source a
market share (measured in US dollars) in such country of at least 30% (thirty
percent), then the royalties’ rate applicable in such market will be reduced by
fifty percent (50%).

 

(b) If it is necessary for Licensee to obtain a license from a Third Party under
any Patent in a particular country in the Territory in order to use, make, or
sell a Licensed Product and Licensee obtains such a license, Licensee may
deduct, from the royalty payment that would otherwise have been due pursuant to
Section 6.1(a) with respect to Net Sales of the applicable Licensed Product in
such country in a particular applicable Semester an amount equal to fifty
percent (50%) of the royalties paid by Licensee to such Third Party pursuant to
such license on account of the sale of such Licensed Product in such country
during such applicable Semester.

 



14

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

(c) If Licensee wishes to pursue the development, promotion, marketing,
distribution and sale of the Tβ4 fragment LKKTETQ, which product was licensed
for certain uses by Licensee from the National Institute of Health of the United
States of America prior to the signing of this Agreement, and if such
development, promotion, marketing, distribution and sale would infringe upon any
Valid Claim of any issued patents or future patents owned or Controlled by
Licensor in the Territory (hereinafter, «Licensor LKKTETQ Patent »), then the
license grant and other rights granted from Licensor to Licensee according to
Section 2 of this Agreement shall be automatically expanded to include also the
Licensee’s right to exploite such Licensor LKKTETQ Patent. In such a case, the
Parties will negotiate in good faith an appropriate royalty on the Net Sales
obtained by Licensee in the Territory with the LKKTETQ containing product whose
sales infringe any Valid Claim as referred to above. In no event such royalty
will be greater than seventy percent (70%) of the royalty rates provided for in
Section 6.1(a) above. Furthermore, in this case, there will be no License Fees
nor Milestone Payments nor Sublicense Participation Fees owed by Licensee to
Licensor in connection with the sales of such LKKTETQ containing product.

 

6.2 Licensee Fee.

 

(a) On March 28, 2012 Licensee paid Licensor U.S. $200,000 pursuant to the terms
set forth in the Binding Term Sheet that was executed between the Parties on
March 27.

 

(b) Licensee shall promptly pay to Licensor U.S. $200,000 upon execution of this
License Agreement.

 

(c) Licensor shall be obligated to promptly return to Licensee U.S. $200,000 if
License Agreement is not executed.

 

6.3 Milestone Payments.

 

(a) Licensee shall promptly pay to Licensor a non-refundable sum of U.S.
$500,000 upon initiation of First Commercial Sale of the first Licensed Product
in the PRC.

 

(b) Licensee shall promptly pay to Licensor a non-refundable sum of U.S.
$1,500,000 upon obtaining U.S. $50,000,000 of aggregate, cumulative commercial
Net Sales in the Territory.

 

(c) Licensee shall promptly pay to Licensor a non-refundable sum of U.S.
$1,600,000 upon obtaining U.S. $80,000,000 of aggregate, cumulative commercial
Net Sales in the Territory.

 



15

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

6.4 Sublicense Participation Fees. Licensor shall be entitled to an amount equal
to thirty percent (30%) of any Sublicense Participation Fees received by
Licensee, provided that any amounts already paid to Licensor under Section 6.2
and 6.3 above with respect to such Licensed Product shall be creditable against
the amount payable under this Section 6.4.

 

6.5 Royalty Reports. Licensee shall furnish to Licensor, within sixty (60) days
following the end of each Semester during the Royalty Term, a complete, detailed
and accurate written report for such Semester showing (i) the gross amount of
sales, on a unit-by-unit basis, of Licensed Products by Licensee and
Sublicensees to independent buyers (whether an end-user, wholesaler or
otherwise) in bona fide arm’s length transactions; (ii) the adjustments
resulting from the deductions in the definition of “Net Sales; (iii) total Net
Sales and (iv) the conversion into United States Dollars, pursuant to
Section 6.7, of any such Net Sales made in another currency; and (v) the
calculation of royalties due.

 

6.6 Manner of Payments. All payments due Licensor under this Agreement shall be
payable in United States Dollars by wire transfer of immediately available funds
to such bank account(s) as Licensor shall designate, or by such other method as
Licensor may reasonably designate.

 

6.7 Exchange Rate. When converting any amount in another currency into United
States Dollars, Licensee shall use an exchange rate equal to New York foreign
exchange rate quoted in the Wall Street Journal on the business day prior to the
date a payment under this Agreement is due.

 

6.8 Interest on Late Payments. Any payment not paid within thirty (30) calendar
days from the date such payment is due under this Agreement shall be subject to
interest from and including the date such payment is due through and including
the date such payment is actually made at an annual rate equal to the sum of two
percent (2%) plus the annual prime rate of interest quoted in the Money Rates
Section of the Wall Street Journal calculated daily on the basis of a 365-day
year, or similar reputable data source, or, if lower, the highest rate permitted
under applicable law. The payment of such interest shall not limit Licensor from
exercising any other rights it may have as a consequence of the lateness of any
payment.

 

6.9 Records; Audit Rights.

 

(a) Records. Licensee shall maintain, and shall require its Affiliates and
Sublicensees to maintain, during the Term of this Agreement and for a period of
five (5) years thereafter, complete, detailed and accurate books and records in
connection with the sale of Licensed Product as necessary to allow the accurate
determination of any and all financial and accounting information relevant to
either Party’s payment obligations hereunder, including without limitation as
necessary for the calculation of the royalties due to Licensor hereunder and any
fees payable pursuant to Section 12.3(d)

 

(b) Audit Rights.

 



16

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

(i) Licensor or its representative shall have the right to annually audit
Licensee’s, its Affiliates’ and its Sublicensees’ records as set forth in this
Section 6.9

. Licensee shall permit Licensor or its representative to have access during
normal business hours to such records of Licensee, its Affiliates and its
Sublicensees as may be reasonably necessary to verify the accuracy of the
royalty reports hereunder for any Semester during a Marketing Year ending not
more than one (1) year prior to the date of such request, provided that if
Licenseee or its Sublicensee as defined herein restates any of its financial
statements, or if there are any financial irregularities reported, or if during
the audit of Licensee’s records under this Section 6.9(b)(i) material
discrepencies are found with regard to royalties owed to Licensor, Licensor
shall be able to audit the Licensee’s or Sublicensee’s records for most recently
ended Marketing Year and any Marketing Year ending not more than three (3) years
prior thereto. Annual audits can take place no more often than once per each
calendar year. Notice of Licensor’s intent to conduct an audit must be provided
within 30 days of the later of: (i) Licensor’s receipt of the periodic royalty
report reflecting full yearly sales of Licensed Product or (ii) Licensee’s
filing of its official report in accordance with the Hong Kong Stock Exchange
regulations. Except as otherwise provided in Section 6.9(b)(ii), each Party
shall be responsible for its own costs and expenses relating to any audit
conducted under this Section 6.9(b)(i). Licensee shall cause its Affiliates and
Sublicensees to agree to make their records available for audit by Licensor or
its representative as set forth in this Section 6.9.

 

(ii) If any audit conducted by Licensor or its representative shows an
underpayment of royalties to Licensor, Licensee shall remit to Licensor the
amount of such underpayment within thirty (30) days after its receipt of
Licensor’s request therefor. If an underpayment in royalties exceeds five
percent (5%) of the total amount owed for the period then being audited,
Licensee shall be responsible, and promptly shall reimburse Licensor, for
Licensor’s reasonable out-of-pocket costs for conducting the audit. If any audit
conducted by Licensor or its representative shows an overpayment of royalties to
Licensor, then at Licensor’s option, such overpayment shall either be refunded
to Licensee promptly or be credited against amounts payable by Licensee in
subsequent Semesters.

 

(c) Confidentiality. Licensor shall treat all financial information of Licensee,
its Affiliates and Sublicensees that Licensor reviews in connection with any
audit conducted under this Section 6.9 as Confidential Information of Licensee
subject to the provisions of Section 9 of this Agreement.

  

Section 7. Regulatory Matters

 

7.1 Regulatory Approvals. Licensee shall have the sole authority and
responsibility to obtain in its own name and maintain any Regulatory Approvals
and Marketing Approvals with respect to the Licensed Product in the Territory.
Licensor shall, promptly after the Effective Date, provide Licensee with a copy
of any relevant data related to the Licensed Product owned by Licensor that have
been filed with the FDA. Subject to the prevailing applicable Regulatory Law in
the Territory, Licensor shall retain the sole right, but not the obligation, to
be designated as the sponsor of any and all clinical trials of Licensed Product
conducted by Licensee, and Licensor shall have the sole right to decide, to the
extent permitted by the applicable Regulatory Law in the Territory, whether any
clinical trials shall be conducted under an IND issued by the FDA or under an
IND issued by the SFDA. Irrespective of the exercise of such rights, Licensee
shall at all times be responsible for ensuring that any and all clinical trials
are conducted in compliance with all applicable Regulatory Laws and other
requirements of any Regulatory Authority in the Territory, and all Regulatory
Laws and other requirements of any Governmental Authority (including any
promulgated by the FDA) that would be applicable if such clinical trials were
sponsored under Licensor’s IND or otherwise subject to the jurisdiction of the
FDA.

 



17

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

7.2 Contact with Governmental Authorities. Subject to the other provisions of
this Section 7.2, Licensee shall be solely responsible for responding to all
inquiries, notices of violation, warning letters, inspectional observations, and
other actions from or by Governmental Authorities in the Territory, in each case
to the extent related to the Licensed Product in the Territory. Licensor and
Licensee shall immediately forward to each other copies of any material
correspondence from any Governmental Authority that it receives in respect of
the Licensed Product. Notwithstanding the other provisions of this Section 7.2,
Licensee shall not respond to any inquiries or other correspondence from a
Governmental Authority with respect to the Licensed Product in the Territory
without first providing Licensor with a copy of its proposed response, and
incorporating any reasonable comments of Licensor in such response. Licensor
shall cooperate with Licensee in responding to any inquiry or other
correspondence from a Governmental Authority in a timely manner, including by
promptly responding to all inquiries of Licensee relating thereto.

 

7.3 Regulatory Information. Each Party agrees to provide the other Party with
all reasonable assistance and take all actions reasonably requested by the other
Party that are necessary or desirable to enable the other Party to comply with
any Law or other requirement of any Governmental Authority applicable to the
Licensed Product. Such assistance and actions shall include, among other things,
(a) informing the other Party, within five (5) business days, of receiving
notice of any action by, or notification or other information which it receives
(directly or indirectly) from any Governmental Authority that: (i) raises any
material concerns regarding the safety or efficacy of the Licensed Product; (ii)
indicates or suggests a potential material liability for either Party to Third
Parties arising in connection with the Licensed Product; or (iii) is reasonably
likely to lead to a field alert report, recall or market withdrawal of the
Licensed Product; provided, that neither Party shall be obliged to disclose
information in breach of any contractual restriction; and (b) Licensee
immediately reporting to Licensor the occurrence of any adverse reaction
(including without limitation death) or other incident during any clinical trial
or medicinal exam and any other information so as to enable Licensor to fulfil
its reporting obligations to any Governmental Authority, as further specified by
the Safety Agreement.

 

7.4 Official Documentation. Licensee shall provide to Licensor one exact copy of
any official registration and/or importation documents supplied by the relevant
Regulatory Authorities immediately upon issuance. In case of early termination
of this Agreement, Licensee shall provide to Licensor any original versions of
such registrations and/or documents that are not otherwise in Licensor’s
possession as per Section 12.3(a).

 



18

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

7.5 Clinical Trial Reports. Without limiting any of Licensee’s obligations under
this Agreement, Licensee shall be responsible for preparing the clinical trial
yearly progress reports, clinical trial final report and any other reports as
may be required by a Regulatory Authority in connection with clinical trials of
the Licensed Product; provided, however that Licensee shall provide drafts of
such reports for Licensor’s knowledge prior to submission to the applicable
Regulatory Authority and provide all final reports submitted to applicable
Regulatory Authorities.

 

7.6 Unknown Side Effects; Adverse Reactions

 

(a) Reporting Unknown Side Effects and Adverse Reactions. Each Party shall
provide promptly to the other Party any information and data relating to any
serious or previously unknown side effects or adverse reactions relating to the
Licensed Product that the providing Party receives from any source, as further
specified in the Safety Agreement.

 

(b) Safety Agreement. Promptly after the Effective Date and before the date that
Licensee commences any clinical trials of the Licensed Product in the Territory,
the Parties shall enter into a separate written safety agreement containing
(i) appropriate provisions addressing safety issues relating to the Licensed
Products, (ii) a description of the types of side effects and reactions that
must be reported pursuant to Section 7.6(a) and any other complaints or
information requests that must be reported, and (iii) such cooperative working
procedures as are reasonably necessary to ensure that satisfactory systems and
processes are in place to ensure the effective exchange of safety and other
medical information relating to the Licensed Product (the “Safety Agreement”).

 

Section 8. Intellectual Property

 

8.1 Trademarks. Licensee shall be free to use Licensee’s Trademarks or any other
Trademark(s) owned by the Licensee in the Territory for the Licensed Product.

 

8.2 Ownership of Inventions.

 

(a) Licensee Inventions. Subject to any licenses granted to Licensor herein,
Licensee shall own all Inventions having as inventors only employees,
consultants or contractors of Licensee (“Licensee Inventions”). Licensee shall
have written agreements in place with its employees, consultants, and
contractors giving Licensee all rights and authority necessary to grant the
license in Section 8.3(a).

 

(b) Licensor Inventions. Subject to any licenses granted to Licensee herein,
Licensor shall own all Inventions having as inventors only employees,
consultants or contractors of Licensor (“Licensor Inventions”). Licensor shall
have written agreements in place with its employees, consultants, and
contractors giving Licensor all rights and authority necessary to grant the
license in Section 8.3(b).

 

(c) Joint Inventions. Licensee and Licensor shall own jointly all Inventions
having as inventors employees, consultants or contractors of both Licensee and
Licensor (“Joint Inventions”). The Parties will agree on a case-by-case basis
the appropriate allocation of cost and control concerning matters regarding the
prosecution, maintenance, defense and infringement of Patents for such Joint
Inventions.

 



19

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

8.3 Licenses to Certain Inventions.

 

(a) License Grant to Licensor. To the extent that any Licensee Invention or any
Joint Invention relates to the development, promotion, marketing, distribution,
manufacturing or sale of the Licensed Product, Licensee hereby grants to
Licensor, and Licensor hereby accepts, an exclusive, perpetual, transferable,
sublicensable (through multiple tiers), royalty-bearing license under Licensee’s
rights in such Licensee Invention or Joint Invention, as applicable, to
research, develop, promote, market, distribute, manufacture, have manufactured,
sell, offer for sale or import the Licensed Product outside the Territory and/or
outside the Field. The foregoing license shall include a right of reference
(transferable by Licensor to its Affiliates and sublicensees) to all regulatory
filings made by Licensee in the Territory and all data from any clinical trials
conducted by Licensee pursuant to this Agreement for the development,
manufacture and commercialization of any Licensed Product outside the Territory
and/or outside the Field. Licensee shall promptly disclose all Licensee
Inventions and Joint Inventions in writing to Licensor. If Licensor desires to
use any such Licensee Invention and/or Joint Invention for the development,
manufacture and commercialization of the Licensed Products outside the Territory
and/or outside the Field, Licensor shall notify Licensee in writing. Following
Licensee’s receipt of such notice, the Parties shall negotiate in good faith and
on a case-by-case basis the terms and conditions of such license, including
commercially reasonable royalty rates; provided that such royalty shall in no
event exceed 4% on relevant net sales. If the Parties are unable to agree on the
terms and conditions for such license within ninety (90) days of commencemcent
of negotiations, the matter shall be resolved in accordance with Section 13.8.

 

(b) License Grant to Licensee. To the extent that any Licensor Invention or any
Joint Invention relates to the development, promotion, marketing, distribution,
or sale of the Licensed Product, then such Licensor Invention or Licensor’s
interest in such Joint Invention, as applicable, shall be deemed a Licensed
Patent and shall be subject to the licenses granted to Licensee pursuant to
Sections 2.1(a) and 2.1(b).

 

8.4 Patent Marking. Licensee shall, and shall cause its Affiliates, Sublicensees
and Distributors to mark all Licensed Products sold or otherwise distributed
pursuant to this Agreement in accordance with the applicable patent statutes and
other relevant regulations in the jurisdiction of the Territory in which such
Licensed Product is manufactured, sold or otherwise distributed.

 

8.5 Prosecution and Maintenance of Licensed Patents in the Territory.

 

(a) Prosecution. As between Licensor and Licensee, Licensor shall have the
right, but not the obligation, to prepare, file, prosecute, and maintain the
Licensed Patents in the Territory, and to pursue any proceeding (including
interferences, re-examinations, examinations, protests, reissues, opposition
proceedings and the like) relating to any of the Licensed Patents (collectively
“Prosecute”) in the Territory, such costs and expenses shall be shared equally
by the Parties. The Parties agree to utilize Licensee’s local intellectual
property counsel and counsel shall promptly provide Licensor with all
information related to such prosecution. In the event that Licensor decides not
to Prosecute any Licensed Patent, Licensor shall notify Licensee of its decision
and the reason therefor, and subject to Licensor’s consent (which will not be
unreasonably withheld or delayed), Licensee shall have the right to Prosecute
such Licensed Patent in the Territory at its expense.

 



20

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

(b) Cooperation. In connection with any of Licensor’s activities to Prosecute
any of the Licensed Patents, Licensee shall cooperate fully and provide Licensor
with any information or assistance that Licensor reasonably requests, including
executing such documents as may be necessary with respect to such prosecution
activity. If Licensee becomes aware of any patent, information, proceeding or
other matter that may affect the preparation, filing, prosecution, or
maintenance of any of the Licensed Patents or that may adversely impact the
validity, scope, title or enforceability of any of the Licensed Patents,
Licensee shall promptly notify Licensor of such patent, information, proceeding,
or matter.

 

8.6 Infringement by Third Parties.

 

(a) Notice. If Licensee learns of any actual or possible infringement of any
Licensed Patent in the Territory, or any actual or possible misappropriation or
misuse of Licensed Know-How, Licensee shall promptly notify Licensor of such
infringement, misappropriation or misuse.

 

(b) Right to Bring Suit in the Territory.

 

(i) As between Licensor and Licensee, Licensor shall have the right but not the
obligation, to bring and control any legal action or proceeding with respect to
any infringement of Licensed Patents or any misappropriation or misuse of
Licensed Know-How by Third Parties in the Territory, at its own expense and
using counsel of its own choice.

 

(ii) In the event that Licensor declines to take legal action with respect to
any infringement of the Licensed Patents, Licensee shall have the right, after
giving Licensor ten (10) working days’ prior notice of its intent to do so, to
take such legal action at its own expense, with the concomitant right to choose
legal counsel reasonably acceptable to Licensor and to determine legal strategy.
Licensor shall have the right to participate in any such legal action using its
own counsel, at its own expense. Licensee may not settle or compromise any such
controversy with any Third Party without the prior written approval of Licensor,
which shall not be unreasonably withheld or delayed.

 

(iii) For any action or proceeding brought by Licensor pursuant to this
Section 8.6

, if Licensor is unable to initiate or prosecute such action solely in its own
name, then Licensee shall join such action voluntarily and shall execute all
documents necessary to initiate litigation to prosecute and maintain such
action-

 



21

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

(iv) In connection with any action or proceeding brought by Licensor pursuant to
this Section 8.6, Licensee shall cooperate fully and will provide Licensor with
any information or assistance that Licensor reasonably requests.

 

8.7 Certifications. Each Party shall inform the other Party of any certification
related to the Licensed Product regarding any Licensed Patents it receives
pursuant to either 21 U.S.C. §§ 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its
successor provisions, or any equivalent regulations in any jurisdiction of the
Territory, and shall provide the other Party with a copy of such certification
within five (5) days of receipt by such Party. Licensor’s and Licensee’s rights
with respect to the initiation and prosecution of any legal action as a result
of such certification or any recovery obtained as a result of such legal action
shall be as set forth in this Section 8.

 

8.8 Defense of Third Party Claims.

 

(a) Notice. If either Party learns that a Third Party has commenced or plans to
commence, either as a claim, a counterclaim, or an action for declaratory
judgment, an action or proceeding challenging any of the Licensed Patents in any
jurisdiction of the Territory, such Party shall promptly provide the other Party
with notice thereof.

 

(b) Licensor’s Right to Defend. As between Licensor and Licensee, Licensor shall
have the right, but not the obligation, to defend and control any claim,
counterclaim or other action initiated by a Third Party challenging any of the
Licensed Patents in any jurisdiction of the Territory (each a “Challenge”), at
its own expense and using counsel of its own choice.

 

(i) For the defense of any Challenge pursuant to this Section 8.8, if Licensor
is unable to initiate or prosecute such defense solely in its own name, then
Licensee (subject to any necessary approval of the relevant court) shall join
such action voluntarily and shall execute all documents necessary to initiate
litigation to prosecute and maintain such action. -

 

(ii) In connection with the defense of any Challenge brought by Licensor
pursuant to this Section 8.8, Licensee shall cooperate fully and will provide
Licensor with any information or assistance that Licensor reasonably requests.

 

8.9 Awards and Recovery. Any recovery obtained by Licensor in connection with or
as a result of any action contemplated by Section 8.6 or 8.8, whether by
settlement of otherwise, shall be shared by the Parties as follows:

 

(a) such recovery shall first be allocated to Licensor for reimbursement in
respect of its respective out-of-pocket costs and expenses incurred in
connection with such action; and

 

(b) any remaining amounts after such reimbursement shall be split equally by the
Parties.

 

22

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

Section 9. Confidentiality and Press Releases

 

9.1 Confidential Information. Except to the extent expressly authorized by this
Agreement, or otherwise agreed in writing by the Parties, the Parties agree that
the receiving Party (the “Receiving Party”) shall keep confidential and shall
not publish or otherwise disclose or use for any purpose other than as provided
for in this Agreement any Confidential Information which is disclosed to it by
the other Party (or an Affiliate thereof) (each, a “Disclosing Party”), except
to the extent that the Receiving Party can demonstrate by competent written
evidence that such Confidential Information:

 

(a) was already legally in the possession of the Receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the
Disclosing Party;

 

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the Receiving Party;

 

(c) became generally available to the public or was otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement;

 

(d) was disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

(e) is independently discovered or developed by the Receiving Party without the
use of Confidential Information provided by the Disclosing Party.

 

9.2 Exceptions. The obligations of this Section 9 shall not apply to
Confidential Information that:

 

(a) is submitted to Governmental Authorities by the Receiving Party to
facilitate the issuance of any Regulatory Approval for the Licensed Product, or
to obtain, maintain, enforce or defend Patents (in each case only to the extent
permitted by this Agreement; provided that (A) such disclosure may be only to
the extent reasonably necessary to obtain Regulatory Approvals or Patents, as
applicable, and (B) the Receiving Party shall take reasonable measures to assure
confidential treatment of such information to the extent applicable;

 

(b) is provided by the Receiving Party to Third Parties (including, in the case
of Licensee, to its Affiliates, Sublicensees or Distributors) under written
confidentiality agreements having provisions at least as stringent as those in
this Agreement, for consulting, development, external testing, marketing trials
and other similar activities to the extent that such Receiving Party is
permitted to conduct such activities pursuant to this Agreement; or

 



23

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

(c) is otherwise required to be disclosed by the Receiving Party in compliance
with Laws (including, without limitation and for the avoidance of doubt, the
requirements of the U.S. Securities and Exchange Commission, the American Stock
Exchange, the Hong Kong Stock Exchange, and any other stock exchange on which
securities issued by a Party are traded) or order by a court or other
Governmental Authority having competent jurisdiction; provided, however, that
the Receiving Party shall first give written notice to the Disclosing Party in
order to allow the Disclosing Party the opportunity to seek confidential
treatment of the Confidential Information. Confidential Information that is
disclosed pursuant to Law or an order by a court or other Governmental Authority
shall remain otherwise subject to the confidentiality and non-use provisions of
this Section 9, and the Party disclosing Confidential Information pursuant to a
Law or order by a court or other Governmental Authority shall take all
reasonable steps necessary, including without limitation obtaining an order of
confidentiality, to ensure the continued confidential treatment of such
Confidential Information.

 

9.3 Disclosure to PHS. Licensor may disclose certain Confidential Information of
Licensee to PHS in order to comply with the PHS License. In such event, such
Confidential Information shall be subject to the applicable confidentiality
provisions of the PHS License.

 

9.4 Return of Confidential Information Upon Expiration or Termination of
Agreement. Within thirty (30) days after any expiration or termination of this
Agreement, each Party shall destroy (and certify to the other Party such
destruction) or return (as requested by the other Party) all Confidential
Information provided by the other Party except as otherwise set forth in this
Agreement, and except that each Party may retain a single copy of the
Confidential Information in its confidential legal files for the sole purpose of
ascertaining its ongoing rights and responsibilities regarding the Confidential
Information and for defending or enforcing its legal rights.

 

9.5 Written Agreements. The Receiving Party shall have in effect or obtain
written agreements from each of its employees, consultants and contractors who
have access to Confidential Information of the Disclosing Party, which
agreements shall obligate such persons to similar obligations of
confidentiality, and to assign to the Receiving Party all Know-How, information
and Inventions conceived, made or reduced to practice by such persons during the
course of performing the Receiving Party’s obligations under this Agreement.
Each Party will notify the other Party promptly upon discovery of any
unauthorized use or disclosure of the Confidential Information of the other
Party.

 

9.6 Remedies. Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to seek an injunction, without the
posting of any bond or other security, enjoining or restraining the other Party
from any violation or threatened violation of this Section 9.

 

9.7 Prior Confidentiality Agreement. The Confidential Disclosure Agreement,
dated as of July 2, 2005, between Licensor and Licensee shall remain in effect
with respect to disclosures made thereunder prior to the Effective Date.

 

9.8 Press Releases. Except as required by Law (including, without limitation and
for the avoidance of doubt, the requirements of the U.S. Securities and Exchange
Commission, the American Stock Exchange, the Hong Kong Stock Exchange, and any
other stock exchange on which securities issued by a Party are traded) or any
Governmental Authority, neither Party shall make any press release or other
public announcement relating to this Agreement or the transactions described
herein without the prior written consent of the other Party.

 

 

24

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

Section 10. Representations, Warranties and Covenants

 

10.1 Licensor Representations, Warranties and Covenants. Licensor hereby
represents, warrants and covenants to Licensee as follows:

 

(a) the execution, delivery and performance by Licensor of this Agreement and
the consummation of the transactions contemplated hereby are within Licensor’s
corporate powers and have been duly authorized by all necessary corporate action
on the part of Licensor. This Agreement constitutes the legal, valid and binding
obligation of Licensor, enforceable against Licensor in accordance with its
terms;

 

(b) the execution, delivery and performance of this Agreement by Licensor will
not violate any Law or any order of any Governmental Authority;

 

(c) except as may be required to permit the sale or exportation of Licensed
Product into the Territory from time to time during the Term, the execution,
delivery or performance of this Agreement by Licensor will not require Licensor
to obtain any permits, authorizations or consents from any Governmental
Authority, and such execution, delivery and performance will not result in a
material breach of or give rise to any termination of any agreement or contract
to which Licensor is a Party;

 

(d) Licensor has the right and authority to grant the licenses granted in
Section 2

of this Agreement; and

 

(e) Licensor, its Affiliates, and its and their respective employees, agents,
contractors and consultants have never been (i) debarred or (ii) convicted of a
crime for which a person can be debarred, under Section 306(a) of the Generic
Drug Enforcement Act of 1992 (Section 306 (a) or (b)) or similar Laws of any
foreign jurisdiction. Licensor, its Affiliates, and its and their respective
employees, agents, contractors and consultants have never been (i) threatened to
be debarred or (ii) indicted for a crime or otherwise engaged in conduct for
which a person can be debarred, under Section 306(a) or (b) of the Generic Drug
Enforcement Act of 1992 or similar Laws of any other jurisdiction. Licensor
shall promptly notify Licensee upon learning of any such debarment, conviction,
threat or indictment.

 

10.2 Licensee Representations, Warranties and Covenants. Licensee hereby
represents, warrants and covenants to Licensor as follows:

 

(a) the execution, delivery and performance by Licensee of this Agreement and
the consummation of the transactions contemplated hereby are within Licensee’s
corporate powers and have been duly authorized by all necessary corporate action
on the part of Licensee. This Agreement constitutes the legal, valid and binding
obligation of Licensee, enforceable against Licensee in accordance with its
terms;

 



25

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

(b) Licensee will be at all times properly registered, licensed and qualified,
and have all requisite power and authority under its organizational documents
and in accordance with the Laws of the Territory to develop (including without
limitation the conduct of clinical trials), promote, market, distribute, import,
export and sell the Licensed Product in the Territory, and to conduct its
business and perform its obligations hereunder and, during the Term, it shall
take all action as may be required and necessary to obtain and keep current any
governmental licenses, permits, registrations and approvals (including without
limitation Regulatory Approvals) that are necessary or advisable for it to carry
out its activities hereunder;

 

(c) the execution, delivery and performance of this Agreement by Licensee will
not violate any Law or any order of any Governmental Authority;

 

(d) except for Regulatory Approvals and as may be required to permit the sale or
importation of Licensed Product from time to time into the Territory during the
Term, the execution, delivery or performance of this Agreement by Licensee will
not require Licensee to obtain any permits, authorizations or consents from any
Governmental Authority, and such execution, delivery and performance will not
result in a material breach of or give rise to any termination of any agreement
or contract to which Licensee is a Party;

 

(e) Licensee, its Affiliates, and its and their respective employees, agents,
contractors and consultants have never been (i) debarred or (ii) convicted of a
crime for which a person can be debarred, under Section 306(a) of the Generic
Drug Enforcement Act of 1992 (Section 306 (a) or (b)) or similar Laws of any
foreign jurisdiction. Licensee, its Affiliates, and its and their respective
employees, agents, contractors and consultants have never been (i) threatened to
be debarred or (ii) indicted for a crime or otherwise engaged in conduct for
which a person can be debarred, under Section 306(a) or (b) of the Generic Drug
Enforcement Act of 1992 or similar Laws of any other jurisdiction. Licensee
shall promptly notify Licensor upon learning of any such debarment, conviction,
threat or indictment;

 

(f) Licensee and its Affiliates and its and their respective employees, agents,
contractors and consultants shall not use any Person on a Prohibited List in
connection with the performance of any of its obligations or activities under
this Agreement;

 

(g) Licensee shall carry out its obligations and activities under this
Agreement, including the development, promotion, marketing, distribution and
sale of Licensed Products, in accordance with: (i) the terms hereof, (ii) all
applicable Laws and Regulatory Laws, including without limitation the Pharmacy
and Poisons Ordinance (Chapter 138 of the Laws of Hong Kong), the Dangerous
Drugs Ordinance (Chapter 134 of the Laws of Hong Kong) and any subsidiary
legislation thereunder; and (iii) GCP, GLP, and, to the extent Licensee
manufactures or has manufactured any Licensed Products pursuant to Section 5.2

, GMP;

 



26

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

(h) As of the Effective Date, Licensee believes in good faith that it will have
sufficient financial resources available to carry out, or to have carried out,
all of its obligations and activities contemplated under this Agreement;

 

(i) Licensee and its Affiliates shall not develop, promote, market, distribute,
or sell during the Initial Term and the Extended Term any product in the Field
that utilizes or otherwise contains Tβ4 or any derivatives, analogs or fragments
thereof without Licensor’s prior written approval, with the exception of peptide
LKKTETQ that Licensee has licensed from the National Institute of Health of the
United States of America prior to the signing of this Agreement. The
development, promotion, marketing, distribution and sale of such peptide LKKTETQ
by Licensee is subject to the provisions of 6.1(c); and

 

(j) Licensee shall not reverse engineer or otherwise deconstruct any API or
component part of finished Licensed Product for the purpose of developing a
product that would compete with the Licensed Product in the Field.

 

10.3 Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT, NEITHER
PARTY GIVES ANY OTHER WARRANTY, EXPRESS OR IMPLIED REGARDING THE LICENSED
PRODUCTS, THE LICENSED KNOW-HOW, THE LICENSED PATENTS, OR THE SCOPE OR VALIDITY
THEREOF. ALL OTHER WARRANTIES, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT ARE
EXPRESSLY DISCLAIMED.

 

 

Section 11. Indemnification

 

11.1 Indemnification by Licensor. Licensor shall defend, indemnify and hold
harmless Licensee, its Affiliates, and its and their respective officers,
directors, employees and agents from and against any and all losses,
liabilities, claims, damages, penalties, fines, costs and expenses (including
reasonable legal fees and other litigation costs, regardless of outcome)
(collectively “Losses”) arising as a result of any Product Liability Claims or
mandatory or voluntary recall of the Licensed Product in any jurisdiction of the
Territory, in each case solely if and to the extent that such Losses are caused
by (i) failure of any Licensed Product provided by Licensor to conform to the
relevant specifications therefor as specified with any clinical supplies
provided to Licensee; or (ii) any willful act or negligence of Licensor and/or
its manufacturer of clinical supplies in relation to the Licensed Product;
provided, however, that Licensor shall have no obligation under this
Section 11.1 if Licensee or any of its Affiliates, Sublicensees or Distributors
has been negligent, whether in testing, storing, handling or otherwise dealing
with the Licensed Product, or in case such Losses arise out of or are
attributable to any breach of this Agreement by Licensee.

 

11.2 Indemnification by Licensee. Licensee shall defend, indemnify and hold
harmless Licensor, its Affiliates, and its and their respective officers,
directors, employees and agents from and against any and all Losses arising as a
result of any and all Third Party claims if and to the extent that such Losses
are caused by Licensee’s and/or any Affiliate’s, Sublicensee’s or Distributor’s
manufacture, storage, development, use, promotion, marketing, distribution, and
sale of the Licensed Product, provided, however, that Licensee shall have no
obligation under this Section 11.2 if Licensor and/or its manufacturer have been
negligent, whether in manufacturing, testing, storing, handling or otherwise
dealing with the Licensed Product, or in the case said claims arise out of or
are attributable to any breach of this Agreement by Licensor.

 



27

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

11.3 Procedures. The Party seeking indemnification under this Section 11 (the
“Indemnified Party”) shall give prompt notice to the Party against whom
indemnity is sought (the “Indemnifying Party”) of the assertion or commencement
of any claim for indemnification pursuant to this Section 11, and shall provide
the Indemnifying Party such information with respect thereto that the
Indemnifying Party may reasonably request. The failure to give such notice will
relieve the Indemnifying Party of its indemnification obligations hereunder only
to the extent that the Indemnifying Party has suffered actual prejudice thereby.
The Indemnifying Party shall assume and control the defense and settlement of
any such action, suit or proceeding at its own expense. The Indemnified Party
shall, if requested by the Indemnifying Party, cooperate in all reasonable
respects in such defense, at the Indemnifying Party’s expense, subject to the
following. The Indemnified Party will be entitled at its own expense to
participate in such defense and to employ separate counsel for such purpose. For
so long as the Indemnifying Party is diligently defending any action, suit or
proceeding pursuant to this Section 11, the Indemnifying Party will not be
liable under this Section 11

for any settlement effected without its consent. No Party shall enter into any
compromise or settlement which commits the other Party to take, or to forbear to
take, any action without the other Party’s prior written consent.

 

11.4 Consequential Damages. NEITHER PARTY SHALL BE LIABLE TO OR OTHERWISE
RESPONSIBLE TO THE OTHER PARTY HERETO FOR ANY LOSS OF PROFITS, DIMINUTION IN
VALUE, OR INCIDENTAL, INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE
DAMAGES THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE PERFORMANCE OR
BREACH HEREOF OR OTHERWISE AND WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE; PROVIDED, THAT, THE FOREGOING LIMITATION SHALL NOT APPLY: (I) TO A
PARTY’S INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTIONS 11.1 AND 11.2 ABOVE;
(II) TO ANY GROSSLY NEGLIGENT ACT OR WILLFUL MISCONDUCT OF A PARTY; OR (III) TO
A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS PURSUANT TO SECTION 9
HEREOF.

 

11.5 Insurance.

 

(a) General Liability. Each Party shall maintain as and when available
comprehensive general liability insurance, including blanket contractual
liability insurance through the Term and for five (5) years thereafter, which
insurance shall afford limits of not less than $5,000,000 for each occurrence
for bodily injury liability, personal injury liability, products liability,
property damage liability, contractual liability and completed operations
liability. Each Party shall ensure that such insurance will include coverage for
defense costs.

 



28

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

(b) Product Liability. Each Party shall maintain as and when available and
thereafter throughout the Term product liability insurance on commercially
standard terms for the pharmaceutical manufacturing industry, with a reputable
insurer, in an amount not less than $5,000,000 per occurrence and $5,000,000 in
the annual aggregate.

 

(c) Certificate of Insurance. Each Party will provide, upon request and as and
when available, the other with certificate(s) of insurance evidencing the above
and showing the name of the issuing company, the policy number, the effective
date, the expiration date and the limits of liability. Each Party shall cause
its insurance policy to name the other Party hereto as an additional insured.
Each Party’s general liability insurance policy shall contain a waiver of
subrogation rights which that Party’s insurer(s) may have against the other
Party.

  

Section 12. Term and Termination

 

12.1 Term and Rules Post Expiration:

 

(a) This Agreement shall enter into full force and effect at the Effective Date
and subject to the renewal options (the “Renewal Options”) as provided under
this Section 12, the initial term of this Agreement shall be three (3) years
from the Effective Date (the “Initial Term”). Licensor hereby irrevocably grants
the Renewal Options to the Licensee, which shall be solely exercisable by the
Licensee at its own discretion, to renew this Agreement on the same terms and
conditions under this Agreement for another extended term of three (3) years
(the “Extended Term”), and such Renewal Options can be exercised by the Licensee
for not more than six (6) times on each of the date falling immediately before
the expiry date of the Initial Term (for the first time of the exercise of the
Renewal Option) or the expiry date of each of the Extended Term (for the second
time of the exercise of the Renewal Option and onward). The Parties hereto
acknowledge and agree that the exercise of the Renewal Option by the Licensee
shall, where applicable, be subject to further independent shareholder approval
and any other requirements under the Listing Rules at each time when the Renewal
Option is exercised. This Agreement shall remain in force on a
country-by-country basis and on a Licensed Product-by-Licensed Product basis
until the expiration of the Initial Term (if the Renewal Options are not
exercised by the Licensee) or the expiration of the Extended Term (if the
Renewal Options are exercised by the Company) (the “Expiry Date”). For the
avoidance of doubt and subject to the provisions of Section 12.3 below, Licensor
shall have no right to refuse to renew this Agreement if the Licensee chooses to
exercise the Renewal Options. The Parties hereto hereby confirm that if the
Licensee exercises its Renewal Options no renewal agreement is required to be
entered into, and the terms of this Agreement shall remain in full force and
effect during the Extended Term(s).

 

(b) If the Initial Term and the Extended Term cover the entire Relevant Period
with respect to any given Licensed Product, the Licensee shall, upon the
expiration of the Relevant Period, have, with respect to such Licensed Product,
a royalty-free, fully paid up, perpetual and irrevocable license, with the right
to sublicense and/or assign, for the use of the Licensed Patents and the
Licensed Know-How. For the avoidance of doubt, on a Licensed Product-by-Licensed
Product basis, the Licensee shall be entitled to retain in full all profits
generated from the Licensed Patents and the Licensed Know-How after expiration
of the Relevant Period.

 



29

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

12.2 Termination and Rules Post Termination:

 

(a) In the event either Party is in breach of any material obligation hereunder
(the “Breaching Party”), the non breaching Party may give written notice to the
Breaching Party specifying the claimed particulars of such breach, and in the
event such material breach is not cured, within sixty (60) days following the
date of such written notification, without prejudice to any other rights and
remedies available at any time to the non breaching Party, the non breaching
Party shall have the right thereafter to terminate this Agreement by giving
thirty (30) days prior written notice to the Breaching Party to such effect.

 

(b) Termination for Governmental Action. Either Party may terminate this
Agreement upon ten (10) days’ prior written notice in the event that any
Governmental Authority takes any action or raises any objection (“Governmental
Action”) that prevents Licensee, for a period of not less than one hundred
eighty (180) days, from importing, exporting, purchasing or selling the Licensed
Product in the Territory, or that has the effect of making Licensor’s
manufacture of the Licensed Product unlawful.

 

(c) Termination by Licensor for Patent Challenge. Licensor may terminate this
Agreement in its entirety immediately upon written notice to Licensee if
Licensee or its Affiliates or Sublicensees (directly or indirectly, individually
or in association with any person or entity) challenges the validity,
enforceability or scope of any Licensed Patents anywhere in the world.

 

(d) Termination or Conversion Pursuant to the PHS License. In the event that PHS
terminates the PHS License under Article 13 therein or rescinds a Licensed Field
of Use (as that term is defined in the PHS License) that includes any portion of
the Field in which Licensee is licensed hereunder, Licensee may, at its option:

 

(i) terminate this Agreement; or

 

(ii) convert this Agreement to a license between Licensee, on the one hand, and
Licensor and PHS, on the other hand, with such conversion subject to the
approval of PHS, which shall not be unreasonably withheld, and contingent upon
Licensee’s acceptance of all of the provisions of the PHS License.

 

(e) Termination for Bankruptcy. To the extent permitted under applicable Law, if
at any time during the term of this Agreement, an Event of Bankruptcy (as
defined below) relating to either Party (the “Bankrupt Party”) occurs, the other
Party (the “Other Party”) shall have, in addition to all other legal and
equitable rights and remedies available hereunder, the option to terminate this
Agreement upon sixty (60) days written notice to the Bankrupt Party. It is
agreed and understood that if the Other Party does not elect to terminate this
Agreement upon the occurrence of an Event of Bankruptcy, except as may otherwise
be agreed with the trustee or receiver appointed to manage the affairs of the
Bankrupt Party, the Other Party shall continue to make all payments required of
it under this Agreement as if the Event of Bankruptcy had not occurred, the
Bankrupt Party shall not have the right to terminate any license granted herein.
The term “Event of Bankruptcy” means: (i) filing in any court or agency pursuant
to any statute or regulation of any state or country, a petition in bankruptcy
or insolvency or for reorganization or for an arrangement or for the appointment
of a receiver or trustee of the Bankrupt Party or of its assets; (ii) proposing
a written agreement of composition or extension of a Bankrupt Party’s debts;
(iii) being served with an involuntary petition against the Bankrupt Party,
filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof; (iv) proposing or being a party
to any dissolution or liquidation when insolvent; or (v) making an assignment
for the benefit of creditors. Without limitation, the Bankrupt Party’s rights
under this Agreement shall include those rights afforded by 11 U.S.C. § 365(n)
of the United States Bankruptcy Code (the “Bankruptcy Code”) and any successor
thereto. If the bankruptcy trustee of a Bankrupt Party as a debtor or
debtor-in-possession rejects this Agreement under 11 U.S.C. § 365(o) of the
Bankruptcy Code, the Other Party may elect to retain its rights licensed from
the Bankrupt Party hereunder (and any other supplementary agreements hereto) for
the duration of this Agreement and avail itself of all rights and remedies to
the full extent contemplated by this Agreement and 11 U.S.C. § 365(n) of the
Bankruptcy Code, and any other relevant laws.



30

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

12.3 Effects of Termination.

 

(a) Return of Material. In the event of early termination of this Agreement for
any reason: (i) all rights and licenses granted to Licensee under this Agreement
shall terminate (including all rights and licenses with respect to Licensed
Patents and Licensed Know-How), and (ii) Licensee shall transfer to Licensor all
data, files, records, information and other materials (including clinical
supplies of Licensed Product and including the originals of any registrations
and/or importation documents as specified in Section 7.4) in its possession or
control relating to, containing or comprising the Licensed Product, including
Licensor’s Confidential Information.

 

(b) Transfer of Materials. In the event of early termination of this Agreement
in accordance with Section 12.2 ( c ) above:

 

(i) to the extent not transferred pursuant to Section 12.3(a), Licensee shall
provide to Licensor a copy of any and all documentation and data owned by
Licensee and in tangible form at the time of termination of the Agreement that
has been generated with respect to the Licensed Product and is necessary to
enable Licensor to continue development of a Licensed Product and the
commercialization thereof in the Territory (collectively, the “Licensee Product
Data”), and Licensor may use such Licensee Product Data at its discretion on an
exclusive basis, to the extent necessary to enable Licensor, its Affiliates and
Third Parties on behalf of Licensor or its Affiliates to continue to develop and
commercialize a Licensed Product in the Territory; and

 

(ii) if such termination occurs after a Licensed Product has received Regulatory
Approval, Licensee shall, if permitted under applicable Law, promptly transfer
and deliver to Licensor original copies of any and all Regulatory Approvals
obtained in connection with the Licensed Product in the Territory (including any
and all official registrations, licenses, permits, certificates, and/or
importation documents issued by Regulatory Authorities in the Territory), as
well as any and all regulatory documentation and applications for Regulatory
Approval submitted to Regulatory Authorities in the Territory in connection with
the Licensed Product; Licensor shall pay Licensee’s direct, out-of-pocket costs
for compliance with this Section 12.3(b)(ii); and

 

 

31

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



 

(iii) to the extent that any Regulatory Approval is issued in the name of
Licensee, its Affiliates, Sublicensees or other designee, Licensee shall, to the
extent permitted by applicable Law, promptly assign or procure the assignment to
Licensor (or its designee) such Regulatory Approvals, and in the event
assignment is not permitted under applicable Law or cannot be carried out for
any other reason, the Licensee shall take all steps that are necessary and/or
desirable to assist Licensor to obtain such Regulatory Approvals in the name of
Licensor (or its designee) in the Territory, with such actions including without
limitation coordinating with the applicable Regulatory Authority, furnishing all
necessary information and documents in respect thereof, and promptly cancelling
and terminating (as necessary) all Regulatory Approvals held by the Licensee,
its Affiliate(s), Sublicensee(s) and/or other designee(s) which are not
otherwise assignable or transferable to the Licensor (or its designee); Licensor
shall pay Licensee’s direct, out-of-pocket costs for compliance with this
Section 12.3(b)(iii); and

 

(iv) Licensee shall assign (or cause its Affiliates to assign) to Licensor all
agreements with any Third Party with respect to the conduct of clinical trials
for the Licensed Product, including agreements with contract research
organizations, clinical sites and investigators, unless expressly prohibited by
any such agreement or unless such agreement covers clinical trials for products
in addition to the Licensed Products (in which case Licensee shall cooperate
with Licensor in all reasonable respects to secure the consent of such Third
Party to such assignment or to the conclusion of a new agreement between the
Licensor and the Third Party on terms substantially similar to the agreement
between Licensee and the Third Party), and Licensor shall assume all obligations
under all such agreements.

 

(c) Survival of Sublicenses. All sublicenses granted by Licensee to Sublicensees
shall survive termination of this Agreement, and Licensor shall assume all such
sublicenses as the Licensor thereunder in accordance with the terms of such
sublicenses; provided, however, that Licensor may elect to terminate any such
sublicenses, and Licensor shall not be required under this Section 12 to assume
obligations under any such sublicense that are greater in scope than those set
forth in this Agreement.

 

(d) Remedies for Termination. Expiration or termination of this Agreement by
either Party shall not affect any claim, demand, liability or right of a Party
arising pursuant to this Agreement prior to such termination or expiration
hereof.

 

12.4 Survival. The following provisions shall survive the termination or
expiration of this Agreement: Sections 6 (with respect to Net Sales made prior
to expiration or termination of this Agreement), 7.3, 7.6(a), 9, 11, 12.3, 12.4,
13, and all provisions of the PHS License that are binding on Licensee and are
specified in the PHS License as surviving the expiration or termination thereof.

 

 

32

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



Section 13. Miscellaneous

 

13.1 Waiver. The waiver by any Party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach.

 

13.2 Modification. No change, modification, or waiver of any term of this
Agreement shall be valid unless it is in writing and signed by both Parties.

 

13.3 Entire Agreement. This Agreement (including all exhibits and attachments
hereto, all of which are incorporated herein by reference) constitutes the
entire agreement between the Parties (and their Affiliates) with respect to the
subject matter hereof and thereof, and supersedes all prior agreements and
understandings, whether oral or written, between the Parties, except for the
Confidential Disclosure Agreement described in Section 9.7.

 

13.4 English Language. This Agreement is written and executed in the English
language. Any translation into any other language shall not be an official
version of this Agreement and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
prevail.

 

13.5 Assignment. Licensor and Licensee shall be entitled to assign its rights or
delegate its obligations hereunder to any of its Affiliates or to a Third Party
upon (30) thirty days’ prior written notice to Licensor. All sublicenses granted
to Affiliates or Third Parties pursuant to this Section 13.5 shall be subject to
all terms, conditions, obligations and covenants of this Agreement and all
applicable provisions of the PHS License. In addition, each Party hereby
consents to the other Party’s assignment of its rights and obligations under
this Agreement in connection with a Change of Control of such Party. No such
assignment shall remove or mitigate the obligations or liability of the
assigning Party unless otherwise agreed in writing by the non-assigning Party.
For clarity, if Licensor is involved in a Change of Control with a Third Party:
(a) the intellectual property rights of such Third Party existing as of the date
of closing of such Change of Control or developed outside of any activities
under this Agreement (if such Third Party becomes the assignee of this
Agreement); or (b) the intellectual property rights of such Third Party (if such
Third Party remains an Affiliate of Licensor), shall be automatically excluded
from the definitions of Licensed Patents and Licensed Know-How licensed to
Licensee under this Agreement.

 

13.6 Independent Contractor. This Agreement shall not be construed as
constituting a partnership, joint venture or any other form of legal association
that would impose liability upon one Party for the act or failure to act of the
other Party, or as providing either Party with the right, power or authority
(express or implied) to create any duty or obligation of the other Party.

 

13.7 Third Party Beneficiaries. Any sublicense granted by Licensee to an
Affiliate or Third Party pursuant to Section 2.1(c) is intended by the Parties
to be a third party beneficiary of this Agreement; provided that such Sublicense
is in compliance with all of its obligations under any such sublicense to the
extent that such obligations are required under this Agreement. Except as
expressly provided in this Section 13.7, the Parties do not intend, nor will any
Section of this Agreement be interpreted, to create for any person any third
party beneficiary rights.

 



33

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

13.8 Disputes. Disputes regarding the scope, validity or enforceability of
Patents are excluded from this Section 13.8.

 

(a) Good Faith Negotiations by Officers. In the event of disputes between the
Parties arising out of or relating to this Agreement, or the breach, termination
(other than termination for convenience in accordance with Sections 12.2(a) and
12.3(d)) or invalidity thereof, a Party seeking to resolve such dispute will, by
written notice to the other, have such dispute referred to their respective
chief executive officers, for attempted resolution by good faith negotiations
within fourteen (14) days after such notice is received.

 

(b) Mediation. In the event that the Parties are unable to resolve a dispute
through good faith negotiations pursuant to Section 13.8(a)

, the Parties agree to submit such dispute to non-binding mediation using an
industry expert mutually acceptable to the Parties. The costs of any such
mediation shall be shared by the Parties equally.

 

(c) Arbitration. If all good faith attempts to resolve a dispute through
negotiations and mediation pursuant to Sections 13.8(a) and (b) have failed
after sixty (60) days from notice provided pursuant to Section 13.8(a), then
upon the request of either Party, the dispute shall be finally resolved by
binding arbitration administered by I.C.C. Arbitration (the “ICC Rules”).

 

(i) The arbitration shall be conducted by a panel of three neutral arbitrators
(the “Panel”) appointed in accordance with the ICC Rules.

 

(ii) The arbitration proceedings shall take place in Geneva, Switzerland. The
arbitral proceedings and all pleadings shall be in the English language. Any
written evidence originally in a language other than English shall be submitted
in English translation accompanied by the original or true copy thereof.

 

(iii) The Panel shall have the power to decide all questions of arbitrability.

 

(iv) At the request of either Party, the Panel will enter an appropriate
protective order to maintain the confidentiality of information produced or
exchanged in the course of the arbitration proceedings.

 

(v) The Panel is empowered to award any remedy allowed by law, including
monetary damages, prejudgment interest and punitive damages, and to grant final,
complete, interim or interlocutory relief, including injunctive relief.

 

(vi) The Parties may apply to a court of competent jurisdiction within the Hong
Kong, or the United States for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without any abridgment of the powers of
the arbitrators. Judgment on the award rendered by the Panel may be entered in
any court having jurisdiction thereof. Each Party hereby waives any defenses it
may have to the personal jurisdiction and venue of such courts to resolve such
disputes, including without limitation the defense of forum non conveniens, and
each Party agrees not to file any motion to seek any relief under any forum non
conveniens defense.

 

 



34

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

(vii) Each Party shall bear its own legal fees arising in connection with the
dispute. The Panel may assess costs, fees and expenses of the ICC and the Panel
to the Parties in the manner the Panel deems appropriate under the
circumstances.

 

13.9 Notices. Except as otherwise provided herein, all notices or other
communications hereunder shall be deemed sufficient if given in writing, via
registered mail (return receipt requested), postage paid, or by reputable high
speed delivery service (e.g., FedEx) or by courier addressed to the appropriate
Party at the address set forth below, or at such other place as such Party may
designate in writing to the other Party.

 

 

If to Licensor:

RegeneRx Biopharmaceuticals, Inc.

15245 Shady Grove Road

Suite 470

Rockville, Maryland 20850

U.S.A.

Attn: President and CEO

Phone: 301.208.9191

Fax: (301) 208-9191

    With a copy to:

Ken Krisko, Esq.

Cooley LLP

One Freedom Square

Reston Town Center
11951 Freedom Drive

Reston, VA  20190-5656
Direct: (703) 456-8187

Fax: (703) 456-8100

    If to Licensee:

Lee’s Pharmaceutical (HK) Limited

Unit 110-111, Bioinformatics Center

No. 2 Science Park West Avenue

Hong Kong Science Park

Shatin, Hong Kong

Attn: Benjamin Li

Fax.: 00852 23141708

   

All such notices shall be effective upon receipt.

 

13.10 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of New York, USA without regard to its principles of
conflict of laws. The Parties agree to exclude the application to this Agreement
of the United Nations Convention on Contracts for the International Sale of
Goods.

 



35

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

 

13.11 Severability. The provisions of this Agreement are severable. If any item
or provision of this Agreement shall to any extent be invalid or unenforceable,
the remainder of this Agreement shall not be affected thereby, and each term and
provision of this Agreement shall be valid and shall be enforced to the fullest
extent permitted by law. The Parties will use diligent good faith efforts to
revise this Agreement as and to the extent reasonably necessary to effectuate
their original intent and purpose under this Agreement.

 

13.12 Jurisdiction and Venue. In connection with any dispute arising hereunder
or in connection with the subject matter hereof that is not settled in
accordance with Section 13.8

, each of the Parties hereby consents to the exclusive jurisdiction and venue of
the courts of Geneva, Switzerland. Each Party hereby irrevocably waives any
right that it may have to assert that any such court lacks jurisdiction or that
such forum is not convenient.

 

end of page
[signatures appear on following page]

 



36

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

 

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of each Party as of the Effective Date.

 

 



    Lee’s Pharmaceutical (HK) Limited                 By:  /s/ Benjamin Li    
Name: Benjamin Li     Title: Chief Executive Officer                            
RegeneRx Biopharmaceuticals, Inc.                 By:  /s/J.J. Finkelstein    
Name: J.J. Finkelstein     Title: President & CEO

 

 



 

 

  

Exhibits

 

 

 

Exhibit A - Licensed Patents: to be filled by Regenerx

Exhibit B - PHS License: to be filled by Regenerx

Exhibit C - PHS License Terms Applicable to Licensee

 

 



 

 

 

  

Exhibit A

 

LICENSED PATENTS

 

 

 

 

 

 

A-1

 

Exhibit B

 

PHS LICENSE

 

Previously filed as Exhibit 10.1 to Annual Report on Form 10-KSB for the year
ended December 31, 2000 (File No. 001-15070) (Filed April 2, 2001)

 

B-2

 

Exhibit C

 

PHS LICENSE TERMS

APPLICABLE TO LICENSEE

 

For the purposes of this Exhibit C only, terms in bold have the meanings given
such terms in the PHS License.

 

 

5.01PHS reserves on behalf of the Government an irrevocable, nonexclusive,
non-transferable, royalty-free license for the practice of all inventions
licensed under the Licensed Patent Rights throughout the world by or on behalf
of the Government and on behalf of any foreign government or international
organization pursuant to any existing or future treaty or agreement to which the
Government is a signatory. Prior to the First Commercial Sale, Licensee agrees
to provide PHS reasonable quantities of Licensed Products or materials made
through the Licensed Processes solely for PHS research use and not for purposes
of commercial development, manufacture or distribution, at a price equal to
Licensee’s cost of such.

 

5.02Licensee agrees that products used or sold in the United States embodying
Licensed Products or produced through use of Licensed Processes shall be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from PHS.

 

5.03Licensee acknowledges that PHS may enter into future Cooperative Research
and Development Agreements (CRADAs) under the Federal Technology Transfer Act of
1986 that relate to the subject matter of this Agreement. PHS agrees to notify
Licensee, as soon as is practical of any proposed CRADA that relates to the
subject matter of this Agreement. Licensee agrees not to unreasonably deny
requests for a Research License from such future collaborators with PHS when
acquiring such rights is necessary in order to make a Cooperative Research and
Development Agreement (CRADA) project feasible. As of the effective date of this
Agreement, Licensee requests that Licensee have an opportunity to join as a
party to any proposed Cooperative Research and Development Agreement (CRADA).

 

5.04In addition to the reserved license of Paragraph 5.01 above, PHS reserves
the right to grant such nonexclusive Research Licenses directly or to require
Licensee to grant nonexclusive Research Licenses on commercially reasonable
terms. The purpose of this Research License is to encourage basic research,
whether conducted at an academic or corporate facility. In order to safeguard
the Licensed Patent Rights, however, PHS shall consult with Licensee before
granting to commercial entities a Research License or providing to them research
samples of Licensed Products or materials made through the Licensed Processes,
provided however that PHS will not provide materials obtained from Licensee
under Paragraph 5.01 above to third parties, except with Licensee’s prior
written consent, which shall not be unreasonably withheld.

 



C-3

 



 

8.01Licensee agrees to keep accurate and correct records of Licensed Products
made, used, sold, or imported and Licensed Processes practiced under this
Agreement appropriate to determine the amount of royalties due PHS. Such records
shall be retained for at least five (5) years following a given reporting period
and shall be available during normal business hours upon five (5) business days
prior written notice from PHS to Licensee for inspection at the expense of PHS
by an accountant or other designated auditor selected by PHS for the sole
purpose of verifying reports and payments hereunder. The accountant or auditor
shall only disclose to PHS information relating to the accuracy of reports and
payments made under this Agreement. If an inspection shows an under reporting or
underpayment in excess of five percent (5%) for any twelve (12) month period,
then Licensee shall reimburse PHS for the cost of the inspection at the time
Licensee pays the unreported royalties, including any late charges as required
by Paragraph 9.08 of this Agreement. All payments required under this Paragraph
shall be due within thirty (30) days of the date PHS provides Licensee notice of
the payment due.

 

10.01Licensee shall use its reasonable best efforts to bring the Licensed
Products and Licensed Processes to Practical Application. “Reasonable best
efforts” for the purposes of this provision shall include substantial adherence
to the Commercial Development Plan at Appendix F and substantial performance of
the Benchmarks at Appendix E as may be amended from time to time by mutual
written consent. The efforts of sublicensees and Affiliates shall be considered
the efforts of Licensee. To the extent that the Benchmarks or development
obligations set forth in Appendix E differ from or conflict with those set forth
in the Commercial Development Plan in Appendix F, Appendix E shall be considered
to supersede Appendix F and the Commercial Development Plan in Appendix F shall
be amended to be consistent with Appendix E.

 

10.02Upon the First Commercial Sale, until the expiration of this Agreement,
Licensee shall use its reasonable best efforts to make Licensed Products and
Licensed Processes reasonably accessible to the United States public.

 

12.05Licensee shall indemnify and hold PHS, its employees, students, fellows,
agents, and consultants (the “Indemnified Parties”) harmless from and against
all liability, demands, damages, expenses, and losses, including but not limited
to death, personal injury, illness, or property damage (the “Indemnified
Losses”) suffered by an Indemnified Party in connection with or arising out of
a) the use by or on behalf of Licensee, its sublicensees, directors, employees,
or third parties of any Licensed Patent Rights, or b) the design, manufacture,
distribution, or use of any Licensed Products, Licensed Processes or materials
by Licensee, or other products or processes developed in connection with or
arising out of the Licensed Patent Rights. Licensee agrees to maintain a
liability insurance program consistent with sound business practice.
Notwithstanding any other provision to the contrary, Licensee shall have no
obligation to indemnify an Indemnified Party from an Indemnified Loss in
connection with or arising out of the design, manufacture, distribution or use
of any Licensed Product or Licensed Process by or on behalf of the Indemnified
Party.

 



C-4

 

 

 

13.05PHS shall specifically have the right to terminate or, with Licensee’s
consent, modify, at its option, this Agreement, if PHS determines that the
Licensee: 1) is not using its reasonable best efforts to effectuate the
Commercial Development Plan submitted with its request for a license and the
Licensee cannot otherwise demonstrate to PHS’s satisfaction that the Licensee
has taken, or can be expected to take within a reasonable time, effective steps
to achieve Practical Application of the Licensed Products or Licensed Processes;
2) has not used its reasonable best efforts to achieve the Benchmarks as my be
modified under Paragraph 9.02; 3) has wilfully made a false statement of, or
wilfully omitted, a material fact in the license application or in any report
required by this Agreement; 4) has committed a material breach of a covenant or
agreement contained in the license; 5) is not keeping Licensed Products or
Licensed Processes reasonably available to the public after commercial use
commences; 6) cannot reasonably satisfy unmet health and safety needs; or
7) cannot reasonably justify a failure to comply with the domestic production
requirement of Paragraph 5.02 unless waived. In making this determination, PHS
will take into account the normal course of commercial development programs
conduct with sound and reasonable business practices and judgment and the annual
reports submitted by Licensee under Paragraph 9.02. Prior to invoking this
right, PHS shall give written notice to Licensee providing Licensee specific
notice of, and a ninety (90) day opportunity to respond to, PHS’s concerns as to
the previous items 1) to 7). If Licensee fails to alleviate PHS’s concerns as to
the previous items 1) to 7) or fails to initiate corrective action to PHS’s
reasonable satisfaction, PHS may terminate this Agreement.

 

13.07PHS reserves the right according to 35 U.S.C. § 209(1)(4) to terminate or
modify this Agreement if it is determined that such action is necessary to meet
requirements for public use specified by federal regulations issued after the
date of the license and such requirements are not reasonably satisfied by
Licensee.

 

13.08Within thirty (30) days of receipt of written notice of PHS’s unilateral
decision to modify or terminate this Agreement, Licensee may, consistent with
the provisions of 37 C.F.R. 404.11, appeal the decision by written submission to
the designated PHS official. The decision of the designated PHS official shall
be the final agency decision. Licensee may thereafter exercise any and all
administrative or judicial remedies that may be available.

 

13.09Within ninety (90) days of expiration or termination of this Agreement
under this Article 13, a final report shall be submitted by Licensee. Any
royalty payments, including those incurred but not yet paid (such as the full
minimum annual royalty), and those related to patent expense, due to PHS shall
become immediately due and payable upon termination or expiration. If terminated
under this Article 13, sublicensees may elect to convert their sublicenses to
direct licenses with PHS and Licensee pursuant to Paragraph 4.03.

 



C-5

 

